
	

113 SRES 425 IS: Expressing support for the goals and ideals of “National Donate Life Month”.
U.S. Senate
2014-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 425
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2014
			Mr. Casey submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Expressing support for the goals and ideals of National Donate Life Month.
	
	
		Whereas in March 2014, over 118,800 individuals were on the official waiting list for organ
			 donation managed by the Organ Procurement and Transplantation Network;Whereas in 2013, 31,422 organs from 14,257 donors (including both living and deceased donors) were
			 transplanted into 28,952 patients, yet 6,123 candidates for
			 transplantation died while waiting for an organ transplant;Whereas on average, 18 people die every day of every year while waiting for an organ donation;Whereas over 100,000,000 people in the United States are registered to be organ and tissue donors,
			 yet the demand for donated organs still outweighs the supply of organs
			 made available each day;Whereas many people do not know about their options for organ and tissue donation, or have not made
			 their wishes clear to their families;Whereas organ and tissue donation can give meaning to the tragic loss of a loved one by enabling up
			 to 8 people to receive the gift of life from a single deceased donor;Whereas living donors can donate a kidney or a portion of a lung or liver to save the life of
			 another individual; andWhereas April is traditionally recognized as National Donate Life Month:
Now, therefore, be it
		
	
		That the Senate—
			(1)supports the goals and ideals of National Donate Life Month;(2)supports promoting awareness of organ donation;(3)encourages States, localities, and the territories and possessions of the United States to support
			 the goals and ideals of National Donate Life Month by issuing
			 proclamations designating April 2014 as National Donate Life Month;(4)commends the generous gift of life provided by individuals who indicate their wish to become organ
			 donors;(5)acknowledges the grief of families facing the loss of a loved one and commends those families who,
			 in their grief, choose to donate the organs of their deceased family
			 member;(6)recognizes the generous contribution made by each living individual who has donated an organ to
			 save a life;(7)acknowledges the advances in medical technology that have enabled organ transplantation with organs
			 donated by living individuals to become a viable treatment option for an
			 increasing number of patients;(8)commends the medical professionals and organ transplantation experts who have worked to improve the
			 process of living organ donation and increase the number of living donors;
			 and(9)salutes all individuals who have helped to give the gift of life by supporting, promoting, and
			 encouraging organ donation.
			
